Appeal by' defendant from a judgment of the County *944Court, Kings County, rendered January 21, 1957 after a jury trial, convicting him (on two counts) of a violation of the Public Health Law (Penal Law, § 1751) with respect to the possession and sale of narcotic drugs, and imposing sentence. Judgment affirmed. Defendant claims that he was prejudiced by the request, made in the jury’s presence, to permit the exhibits to be sent to the jury room. This claim is not supported by the record. The record clearly indicates: (1) that the remarks of the court referred to a stipulation which had already been entered into between the counsel for the defendant and the prosecutor, which permitted the exhibits to be sent into the jury room; and (2) that at no time did defendant object to the court’s inquiry concerning such stipulation. Defendant also claims that the court committed reversible error in its charge. We find no error in the charge. The charge, read in the context of the proof, makes it quite clear that, with respect to the first count, the defendant was being tried for selling the narcotics, and not for delivering them as an agent. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.